—In an action, inter alia, deemed by the court as one to enjoin the defendant mother, the custodial parent, from relocating her residence and that of the child of the parties, the defendant mother appeals from an order of the Supreme Court, Richmond County (Ponterio, J.), dated August 20, 1997, which, after a trial, enjoined her from presently relocating her residence and that of the child of the parties from Staten Island, and from relocating in the future without the prior approval of the court or by agreement with the plaintiff father.
Ordered that the order is affirmed, with costs.
When reviewing a custodial parent’s proposed move to a new locale, the court’s primary focus must be on the best interests of the child (see, Matter of Tropea v Tropea, 87 NY2d 727; Matter of Browner v Kenward, 87 NY2d 727). We conclude that the Supreme Court correctly determined that the best interests of the child would not be served by the proposed relocation. Mangano, P. J., Miller, Thompson and Luciano, JJ., concur.